DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the combined filter circuit and the wafer arrangement in the hybrid filter.
The broadest reasonable interpretation of the claim preamble provides for the wafer and the filter to be two separate objects (as being “singulated” from the carrier wafer). Under the broadest reasonable interpretation of the claim, it is not clear how the hybrid filter can comprise both a combined filter circuit separated from a wafer arrangement, and structures on the wafer arrangement. As the combined filter has been singulated from the wafer arrangement as per the preamble of claim 12, there is a lack of a necessary structural relationship between the combined filter and the surface areas of the wafer arrangement to form the hybrid filter. As would be typically understood in the art, the hybrid filter would be formed as part of the wafer arrangement, and comprise  the first surface area and the adjacently applied respective separate second surface areas prior to being separated as part of the production process, after which the singulated first and second surface areas are no longer part of the wafer arragnement. The application of further limitations containing such process steps may be product-by-process limitations, and thus would not carry patentable weight (see MPEP §2113). As such, the scope of the claim is not clear, and claim 12 is rendered indefinite. As the intended scope of claim 12 in light of the specification does not appear to be beyond that of Claim 1, claim 12 is rejected as per the combination of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, & 12 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767) and Seki (US PGPub 20100018858), all references of record, and Sheppard (US PGPub 20080169474).
As per claims 1 and 12 (as best understood):
Yan discloses in Fig. 7:
An arrangement comprising:
A support substrate (824) having at least an electrically isolating top surface (support substrate may be formed from an insulating material, para [0029]), 
that is divided into a regular pattern (RP) of a first surface area and a second surface area (first resonator substrate 812/ second resonator substrate 818), wherein the first surface area is assigned to an adjacently applied respective separate second surface area to form together a combined filter area (acoustic filter 800);
		a spot of thin film piezoelectric material bonded to the first surface areas (series resonators 802, 804, 806, & 808 are disclosed as SAW resonators, para [0038], which feature piezoelectric material, para [0003], which is disclosed to be the substrate 812 of the acoustic resonators in [0003]); and 
circuits comprising inductor-capacitor (LC) elements (LC resonators 814 & 816) that are formed on the second surface areas.
Yan does not disclose:
A wafer arrangement comprising:
a carrier wafer having at least an electrically isolating top surface, that is divided into a regular pattern of first surface areas and second surface areas, wherein each first surface area is assigned to an adjacently applied respective separate second surface area to form together a combined filter area; spots of thin film piezoelectric material bonded directly to the first surface areas; and 
circuits comprising inductor-capacitor (LC) elements that are formed integrally on the second surface areas from a multi-level metallization, the LC elements being embedded in a dielectric for each metallization level.
	Taniguchi discloses in Figs. 5A-5B:
Circuits of LC elements formed integrally on a surface of a support substrate (insulator substrate 1) from a multi-level metallization (capacitors 14 are noted as parallel plate capacitors, with the inductor 2 having a cross-over at signal pickup 3), the LC elements being embedded in a dielectric (insulator 4) for each metallization layer.
	Seki discloses in Figs. 3b & 5:
A wafer arrangement for production of piezoelectric substrates through etching (para [0003] & [0005]), wherein the wafer arrangement comprises a carrier wafer having a surface on which a regular pattern (para [0014] & Figs. 3b & 5) of elements comprising piezoelectric materials (para [0042]).
	Sheppard discloses in Fig. 2B:
The formation of a SAW device (SAW structure 20B) on a wafer substrate (substrate 12, described as a wafer substrate in [0156], and described as being insulating in [0089]), wherein the piezoelectric material (Aluminum nitride buffer layer 14, [0090]) of the SAW device is formed directly on the wafer substrate (as shown in Fig. 2B), wherein additional circuit elements including inductors and capacitors may be integrated on the same substrate ([0123]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the generic LC elements of Yan using the specific method of Taniguchi which provides the benefit of forming LC elements on an insulating substrate using art-recognized manufacturing techniques for chips (being a chip 8) that are compatible with SAW circuits (para [0004]).
	It would be further obvious to produce the circuit of the combination using known in the art methods of piezoelectric production such as wafer processing, to provide the benefit of known and developed mass production techniques as disclosed by Seki.
	It would have been further obvious for the piezoelectric substrate of Yan to be placed directly on the carrier wafer, as taught by Sheppard, to provide the benefit of reducing the material used in the production of the SAW resonator, as is well understood in the art.
	As a consequence of the combination, the combination discloses a wafer arrangement comprising: a carrier wafer having at least an electrically isolating top surface, that is divided into a regular pattern of first surface areas and second surface areas, wherein each first surface area is assigned to an adjacently applied respective separate second surface area to form together a combined filter area; spots of thin film piezoelectric material bonded directly to the first surface areas; and circuits comprising inductor-capacitor (LC) elements that are formed integrally on the second surface areas from a multi-level metallization, the LC elements being embedded in a dielectric for each metallization level.

	As per claim 2:
	Yan discloses in Fig. 7:
thin film Surface Acoustic Wave (SAW) devices are formed on the spots of thin film piezoelectric material such that each first surface area comprises one thin film SAW device (SAW resonator 802), and
wherein each thin film SAW device is electrically interconnected with an assigned circuit of LC elements (shunt LC resonator 814) to form a combined filter circuit comprising LC elements and thin film SAW devices.

As per claim 3:
Yan does not disclose:
the regular pattern of first and second surface areas comprises: 
a) a checkerboard pattern formed by spots comprising thin film surface acoustic wave (SAW) devices and circuits of LC elements, or 
b) an alternating pattern of first and second parallel stripes, each first stripe comprising a row of thin film SAW devices, each second stripe comprising a row of LC circuits, or 
c) a parallel arrangement of first and second stripes, wherein a first and an adjacent second stripe form a first pair of stripes, wherein a second pair of a second and an adjacent first 2Application No. 16/772,418Docket No: QUAL/195349USparallel stripe is mirror-inverted relative to the first pair, and wherein first and second pairs of stripes are arranged alternatingly.
Seki discloses in Fig. 3B an repeating matrix pattern of elements for wafer processing.
As a consequence of the combination of claim 1, the repeating matrix of elements of hybrid filters of Yan would result in an alternating pattern of first and second parallel stripes, each first stripe comprising a row of thin film SAW devices, each second stripe comprising a row of LC circuits, as per the arrangement of the hybrid filter as shown in Fig. 7 of Yan, where the top stripe of one repeating row may be substrate 1, and the bottom stripe of one repeating row may be substrate 2.

As per claim 4:
	Yan discloses:
thin film surface acoustic wave (SAW) devices are formed on the spots of thin film piezoelectric material such that one or more of the first surface areas comprise more than one thin film SAW device (SAW resonators 802, 806 are formed on the substrate 1);
wherein the one or more first surface areas that comprise more than one thin film SAW device further comprise a pattern of edges in the spots of thin film piezoelectric material (borders of substrate 1, which extend the entire depth of substrate 1); and
wherein a depth of the edges ranges from half of a total thickness of the thin film piezoelectric material to the total thickness of the thin film piezoelectric material (borders of substrate 1, which extend the entire depth of substrate 1)
Yan does not disclose the formation of trenches in the first surface areas.
Sheppard further discloses in Fig. 2B the formation of trenches (36) at the edges of the SAW device to isolate the SAW resonator ([0111]).
As a consequence of the combination of claim 1 the first surface areas comprise a pattern of trenches extending from half of a total width of the piezoelectric material to the total thickness of the piezoelectric material, as the edges of the first surface areas in a repeated configuration on a carrier wafer form trenches.
At the time of filing, it would have been obvious to one of ordinary skill in the art to form trenches in the spots of thin film piezoelectric material, to provide the benefit of  isolating the SAW resonators as taught by Sheppard ([0111]).

As per claim 8:
	Yan discloses in Fig. 7:
the TFSAW devices are electrically connected to a LC circuit respectively by conductor lines (metal connections 820 & 822).
	Yan does not disclose that:
the LC elements are formed from a multi-level metallization, 
- each metallization level of the LC elements is embedded in the dielectric, 3Application No. 16/772,418Docket No: QUAL/195349US Amendment dated November 15, 2021 Reply to Restriction Requirement of September 21, 2021 
- LC elements that are formed in the same metallization level are electrically connected by conductor lines, 
- LC elements that are formed in different metallization levels are interconnected by vias, and 
- the thin film surface acoustic wave (SAW) devices are formed on the spots of thin film piezoelectric material ([0003]) and electrically connected to a LC circuit respectively by conductor lines guided on top of the thin film SAW devices and on top of an uppermost dielectric of the multi-level metallization.
	Taniguchi discloses in Figs. 5A-5B:
Circuits of LC elements formed integrally on a surface of a support substrate (insulator substrate 1) from a multi-level metallization (capacitors 14 are noted as parallel plate capacitors, with the inductor 2 having a cross-over at signal pickup 3), the LC elements being embedded in a dielectric (insulator 4) for each metallization layer, wherein LC elements that are formed in the same metallization level are electrically connected by conductor lines (conductor lines shown in Fig. 5A as planar elements, connecting capacitor and inductor elements), and LC elements that are formed in different metallization levels are interconnected by vias (signal pickups 3 and pads 6, which show connections between different circuit layers).
As a consequence of the combination of claim 1, the LC elements are formed from a multi-level metallization, each metallization level of the LC elements is embedded in the dielectric, LC elements that are formed in the same metallization level are electrically connected by conductor lines, LC elements that are formed in different metallization levels are interconnected by vias, due to the formation of the LC elements from Taniguchi.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
for conductor lines of Yan to be guided on top of the thin film SAW devices and on top of the uppermost dielectric of the multi-level metallization, as one of a limited number of configurations (on top or on bottom) to minimize the signal transmission distance and therefore minimize the conductive material between connection points between the tin film surface acoustic wave devices and the multi-level metallization as is well-understood in the art, and further as the top or bottom of the TFS and the multi-level metallization may be said to be between substrate 824 and substrates 1 & 2, or to be on the opposite sides of substrates 1 & 2, as direction is an arbitrary consideration based on the viewer’s perspective, for the thin film surface acoustic wave devices and the multi-level metallization.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767) and Seki (US PGPub 20100018858), all references of record, and Sheppard (US PGPub 20080169474), as applied to claim 1 above, and further in view of Sekiya et al. (US PGPub 20180241370), a reference of record.
The resultant combination discloses the wafer assembly of claim 1, as rejected above.
The resultant combination further discloses in Yan:
	The thin film surface acoustic wave (SAW) devices are formed on the spots of thin film piezoelectric material ([0003]).
The resultant combination does not disclose:
The thin film surface acoustic wave (SAW) devices are enclosed under a capping layer of a thin film package providing a cavity between the thin film SAW devices and the capping layer.
	Sekiya discloses in Fig. 5 providing a capping layer (cover layer 27) of a thin film package, providing a cavity (hollow space) between a thin film SAW device (IDT electrode 11) and the capping layer.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the capping layer of Sekiya to the thin film SAW devices of the resultant combination to provide the benefit of environmental protection, as is well understood in the art.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Yan et al. (US PGPub 20130170405) in view of Taniguchi (US PGPub 20060022767), all references of record, and Sheppard (US PGPub 20080169474)  and Seki (US PGPub 20100018858) as applied to claim 1 above, and further in view of Stoemmer (US PGPub 20050068124), a reference of record.
The resultant combination discloses the wafer assembly of claim 1, as rejected above.
As per claim 6:
The resultant combination does not disclose:
the dielectric is an organic dielectric.
	Stoemmer discloses that low-k dielectrics (dielectrics w/ permittivity less than 3) comprising organic materials are known in the art for circuit fabrication (para [0014]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use an organic dielectric material as a specific art-recognized alternative/equivalent for the generic dielectric of the LC elements that provides the same function and provides the benefit of known electrical properties with low dielectric constants, as is well-understood in the art.
	
	As per claim 7:
	The resultant combination does not disclose:
the dielectric is an oxide.	
Stoemmer discloses that low-k dielectrics (dielectrics w/ permittivity less than 3) comprising oxide materials materials are known in the art for circuit fabrication (para [0014]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use an oxide dielectric material as a specific art-recognized alternative/equivalent for the generic dielectric of the LC elements that provides the same function and provides the benefit of known electrical properties with low dielectric constants, as is well-understood in the art.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1-4, 8, & 12 under Yan et al., Taniguchi, and Seki have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yan et al., Taniguchi, Seki, and Sheppard. Claims 5-7 are further rejected with the inclusion of Sheppard.
The examiner agrees that Yan does not explicitly disclose the spots of thin film piezoelectric material bonded directly to the first surface areas, however applicant’s argument that the LC resonators are not formed integrally on the surface of the support substrate 824 is only an allegation, with the applicant not providing further information as to how the presence of a substrate 818 is not part of the resonators being formed integrally on the support substrate 824, as the substrate 818 is part of the resonator circuits. It is not clear if “integrally” is intended to be a process limitation, in which it would not carry patentable weight, as being a product-by-process limitation as per MPEP §2113. 
The applicant further argues that Yan teaches away from forming different devices on a surface of a single carrier wafer, citing the separate substrates of 816 and 818. As both substrates are support substrate 824, and Yan provides that the substrate of the acoustic resonators may be a piezoelectric substrate ([0003]), there is no explicit teaching away from forming the devices on a surface of a single substrate (824), nor against the single substrate being a carrier wafer. As Yan does not teach away from forming devices on a single carrier wafer as alleged, Yan cannot teach away from singulating such a device from a carrier wafer.
In regards to the applicant’s arguments regarding claim 2, the use of the term “assigned” does not denote a physical relationship. As such, the claim only requires the resonators to be connected to a circuit of LC elements. Coupling an LC resonator to multiple resonators is not excluded by the limitations of the claims. The term “assigned” appears to imply a process step, and as such does not carry patentable weight, as a product-by-process limitation as per MPEP §2113.
In regards to claim 12, the applicant has not provided sufficient clarity of the claimed material, necessitating the 112 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Primary Examiner, Art Unit 2843